 
Exhibit 10.1
 
$808,000.00
March 17, 2011

 
ADVAXIS, INC.
 
AMENDED AND RESTATED SENIOR PROMISSORY NOTE
 
THIS AMENDED AND RESTATED SENIOR PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ SECURITIES ACT ”), OR ANY STATE
SECURITIES LAW.  NO SALE, TRANSFER, PLEDGE OR ASSIGNMENT OF THIS SENIOR
PROMISSORY NOTE SHALL BE VALID OR EFFECTIVE UNLESS (A) SUCH TRANSFER IS MADE
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAW, OR (B) SUCH TRANSFER IS
MADE PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND OF ANY APPLICABLE STATE SECURITIES LAW.
 
FOR VALUE RECEIVED, Advaxis, Inc., a Delaware corporation (the “ Company ”),
promises to pay to the order of Thomas A. Moore, the joint registered holder or
registered assigns hereof (the “ Holder ”), the principal amount of up to Eight
Hundred And Eight Thousand dollars ($808,000.00), payable on the earlier of (i)
the date of consummation of an equity financing by the Company in an amount of
$6,000,000 or more and (ii) the occurrence of any event described in Section 2
hereof (“ Maturity Date ”), together with interest on the outstanding principal
amount of this Note, accruing at the rate of twelve percent (12%) per annum,
compounded daily, commencing on the date hereof, subject to Section 2
hereof.  All interest shall be calculated on the basis of a 360-day year
counting the actual days elapsed.  Accrued interest shall be payable upon the
maturity of this Note and at the time of any prepayment, as provided
below.  Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Note Purchase Agreement, dated September 22, 2008,
as may be amended, between the Company and the Holder (the “ Note Purchase
Agreement ”).
 
1.            Payments and Prepayments .
 
(a)           Payments of principal and interest on this Note shall be made at
the Holder’s address as set forth in the Note Purchase Agreement, or such other
place or places as may be specified by the Holder of this Note in a written
notice to the Company.
 
(b)           Principal shall be paid commencing June 15, 2011 and on the 15th
day of each consecutive month thereafter in the amount of $100,000 plus interest
until there is a balance of $200,000 which shall remain outstanding and paid at
the option of the Holder.  Accrued and unpaid interest on the outstanding
principal amount of this Note may, at the option of the Holder, be paid by the
Company on or after April 15, 2011.
 
(c)           Payments of principal and interest on this Note shall be made in
lawful money of the United States of America by wire transfer of immediately
available funds so as to be received by the Holder on the due date of such
payment.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           If any payment on this Note becomes due and payable on a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required by law to close, the maturity thereof shall be extended
to the next succeeding business day and, with respect to payments of principal,
interest thereon shall be payable during such extension.
 
(e)           This Note may be prepaid in whole or in part at the option of the
Company at any time prior to the Maturity Date without penalty or
premium.  Accrued interest on any amount of principal prepaid shall be due and
payable at the time of such prepayment.  All amounts due hereunder shall be due
and payable on the Maturity Date.
 
2.            Events of Default .  In the event that any one or more of the
following occurs and upon written notice to the Company of such event (each, an
“ Event of Default ”):
 
(a)           the Company defaults in the payment of principal on the date due
or defaults in the payment of interest required to be made on this Note and such
default in the payment of interest shall continue for a period of ten (10) days;
 
(b)           the Company ceases all or substantially all of its business
activities other than by reason of natural disaster; material fire or other
casualty; quarantine or epidemic or other cause beyond the Company’s reasonable
control, and the Company does not resume all or substantially all of its
business activities within sixty (60) days thereafter;
 
(c)           the Company hereafter makes an assignment for the benefit of
creditors, or files a petition in bankruptcy as to itself, is adjudicated
insolvent or bankrupt, petitions a receiver of or any trustee for the Company or
any substantial part of the property of the Company under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction, whether or not hereafter in effect; or if
there is hereafter commenced against the Company any such proceeding and an
order approving the petition is entered or such proceeding remains undismissed
for a period of sixty (60) days, or the Company by any act or omission to act
indicates its consent to the approval of or acquiescence in any such proceeding
or the appointment of any receiver of, or trustee for, the Company or any
substantial part of its properties, or suffers any such receivership or
trusteeship to continue undischarged for a period of sixty (60) days;
 
then, and in any such event, and at any time thereafter, if such event shall
then be continuing, the Holder of this Note may (x) upon written demand to the
Company, declare this Note (including the Premium) immediately due and payable,
whereupon the same shall be immediately due and payable and/or (y) pursue any
and all available remedies against the Company for the collection of outstanding
principal and interest under this Note.  Upon the occurrence and during the
continuance of any Event of Default, the interest rate per annum set forth on
the first page hereof shall be increased by 0.1% per day until the cure of such
Event of Default; provided , that in no event shall such interest rate be
increased above the maximum amount permitted by applicable law.
 
 
2

--------------------------------------------------------------------------------

 
 
3.            Miscellaneous .
 
(a)           Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Note and of a letter of
indemnity reasonably satisfactory to the Company, and upon reimbursement to the
Company of all reasonable expenses incident thereto, and upon surrender or
cancellation of this Note, if mutilated, the Company will make and deliver a new
Note of like tenor in lieu of such lost, stolen, destroyed or mutilated Note.
 
(b)           Except as otherwise expressly provided in this Note, the Company
hereby waives diligence, demand, presentment for payment, protest, dishonor,
nonpayment, default, and notice of any and all of the foregoing.
 
(c)           Neither any provision of this Note nor any performance hereunder
may be amended or waived orally, but only by an agreement in writing and signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought. All rights and remedies conferred upon the Holder under
this Note shall be cumulative and may be exercised singly or concurrently.
 
(d)           No course of dealing between the Company and the Holder, or any
failure or delay on the part of the Holder in exercising any rights or remedies,
or any single or partial exercise of any rights or remedies, shall operate as a
waiver or preclude the exercise of any other rights or remedies available to the
Holder.
 
(e)           In the event that the Holder shall, during the continuance of an
Event of Default, turn this Note over to an attorney for collection, the Company
shall further be liable for and shall pay to the Holder all collection costs and
expenses incurred by the Holder, including reasonable attorneys’ fees and
expenses; and the Holder may take judgment for all such amounts in addition to
all other sums due hereunder.
 
(f)           This Note shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to any principles of conflict
of laws.
 
(g)           This Note is an amendment and restatement of, but not in
satisfaction of, that Amended and Restated Senior Promissory Note dated on or
about February 19, 2010.
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has duly caused this Note to be signed on its
behalf, in its corporate name and by its duly authorized officer as of the date
and year first written above.
 

 
ADVAXIS, INC.
     
By:
/s/ Mark J. Rosenblum
     
Name:
Mark. J. Rosenblum
   
Title:
Senior Vice President, Chief Financial
Officer and Secretary
 

 
 
4

--------------------------------------------------------------------------------

 
 